Citation Nr: 9900553	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously classified.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Mother


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

The veteran had active service from January 1979 to September 
1971.  

This appeal initially arose from a May 1993 rating decision 
by the Department of Veterans Affairs (VA) Milwaukee, 
Regional Office (RO).  In August 1997, the Board of Veterans' 
Appeals (Board or BVA) denied the appeal.  The veteran 
appealed that determination to the United States Court of 
Veterans Appeals (Court), which by an Order dated October 6, 
1998, granted a September 30, 1998, joint motion of the 
parties to vacate the August 1997 Board decision.  The Court 
remanded the case to the Board for further adjudication.  
[redacted].


REMAND

The September 1998 joint motion of the parties noted that the 
veteran applied for compensation in September 1981 and in 
September 1982, and that he was denied on both occasions.  
The joint motion further noted that the veteran sought to 
reopen his claim in April 1992, and stated that the medical 
evidence submitted constituted new and material evidence 
sufficient to reopen a previously denied claim.  The Board, 
in the August 1997 decision on appeal with the Court, 
characterized the issue as service connection, as did the RO 
during the pendency of the claim.  In either event, both 
parties in the joint motion agreed that the veteran had 
submitted a well grounded claim and that VA had a duty to 
assist him.  

The rationale behind the September 1998 joint motion was that 
the VA did not fully assist the veteran in the development of 
his claim.  In this regard, the joint motion stated that the 
record contains at least five diagnoses of post traumatic 
stress disorder (PTSD) linked to the veterans in-service 
incarceration.  Further, the joint motion stated that the 
Board rejected these diagnoses on the basis that they were 
result of a self-reported history, and that the examiners who 
rendered these diagnoses did not have the veterans claims 
files before them. 

In addition, the parties to the joint motion agreed that the 
duty to assist included a contemporaneous rating examination.  
Towards that end, the veteran was provided a VA examination 
in March 1993, during the pendency of his claim.  A review of 
the resulting examination report indicates that the examiner 
had the opportunity to review the veterans claims files, to 
speak with a treatment provider, and to interview the 
veteran.  The joint motion indicated that the Board rejected 
the examiners opinion, as well as the opinions of treatment 
providers, because the claims files were not available for 
review, and that the proper course of action was a remand so 
that the examiners or treatment providers could review the 
file and issue an informed opinion.  It appears that Dan 
Lequia, MS, of the Brown County Mental Health Center, who 
referred to the veterans in-service incarceration and also 
diagnosed PTSD in a June 1992 private treatment report did 
not have the opportunity to review the veterans claims files 
in connection with his medical report.  

The joint motion further stated that the VA physician who 
drafted the June 1997 Veterans Health Administration (VHA) 
opinion failed to answer the questions posited by the Board 
in its request.  The joint motion specifically stated that 
the VA physician did not adequately describe the veterans 
psychiatric symptoms, and further, did not provide a 
relationship between the veterans substance abuse and any 
psychiatric impairment.  The Boards failure to seek 
clarification was cited in view of the physicians opinion 
that an in-depth analysis of the veterans drug use history 
since childhood may create a more accurate picture of the 
significance of displayed symptoms.  Finally, the joint 
motion stated that the Board did not discuss the opinion 
rendered by the veterans former wife, Ms. [redacted]
(who reported that she was now a psychotherapist), to the 
effect that the veterans symptoms reflected undiagnosed 
schizophrenia.

Subsequent to the grant of the joint motion, in 
correspondence dated December 7, 1998, the Board informed the 
veterans attorney that she could submit additional evidence 
or arguments in support of the appeal.  In correspondence 
received by facsimile on December 15, 1998, the veterans 
attorney informed the Board that the veteran has received 
additional VA treatment at the VA medical center in Tomah 
subsequent to the August 1997 Board decision that denied 
service connection.  She requested that these records be 
obtained.  In addition, the veterans attorney requested that 
an additional VA examination be performed, providing the 
examiner with the opportunity review the veterans claims 
files.  The veterans attorney also requested that certain 
questions be answered by the psychiatrist, including whether 
psychiatric symptoms appeared or were exacerbated within one 
year following discharge from separation from service and 
whether any substance abuse is in remission or is secondary 
to a service connected psychiatric disorder.  

In light of the Court-approved joint motion for remand, this 
claim is REMANDED to the RO for the following actions:

1.  The RO is requested to obtain any 
psychiatric treatment records from the 
Tomah VA medical center dated after 
August 1997.

2. After obtaining any necessary 
authorization and consent from the 
veteran, the RO is requested to contact 
Dan Lequia, MS, of the Brown County 
Mental Health Center and inform him that 
the veterans claims files would be made 
available for review if he desired, so 
that he could make an informed opinion as 
to the nature of the veterans 
psychiatric disorder and any relationship 
to service.  

3. The veteran should be afforded a VA 
psychiatric examination to assess the 
nature and etiology of all the veterans 
psychiatric disabilities.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  A detailed history of 
the veterans drug use from childhood 
through military service and up to the 
current time should be obtained and 
reported.  The purpose of the examination 
is to determine which symptomatology, 
manifestations, and disorders that may be 
present can reasonably be attributed to 
the veterans service, including his in-
service incarceration and his in-service 
psychiatric manifestations.  If the 
examiner determines that the veterans 
psychiatric symptomatology is best 
explained by a PTSD diagnosis, the 
examiner is specifically requested to 
specify what stressor(s) has led to any 
current PTSD.  The examiner should also 
be asked to report, to the extent 
possible, what diagnosis best describes 
the veterans in-service symptoms.  
Further, the examiner should be asked 
whether psychiatric symptoms appeared or 
were exacerbated within one year 
following discharge from separation from 
service and whether any substance abuse 
is in remission or is secondary to 
another psychiatric disorder.  Finally, 
the examiners report should take the 
opinions of the veterans former wife, 
[redacted], and [redacted], into 
consideration.  The claims files, 
including this REMAND and the Courts 
joint motion, must be made available to 
the examiner for review in connection 
with the examination.  

4. Thereafter, the RO is requested to 
readjudicate the veterans claim for 
service connection for an acquired 
psychiatric disorder under any applicable 
theory, including on a basis of 
presumptive service connection and for 
PTSD.  If in order, the veteran and his 
attorney should then be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The purpose of this remand is to comply with instructions 
issued by the Court and must be afforded expeditious 
treatment.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
